NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 13, 2021 * 21TP0F




                                Decided January 15, 2021

                                          Before

                         DIANE P. WOOD, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

No. 21-1073

DUSTIN J. HIGGS,                                   Appeal from the United States District
     Petitioner-Appellant,                         Court for the Southern District of Indiana,
                                                   Terre Haute Division.
       v.
                                                   No. 2:20-cv-665
T. J. WATSON, Warden,
       Respondent-Appellee.                        James P. Hanlon,
                                                   Judge.

                                        ORDER

       For his role in the kidnapping and murder of three young women on federal
property in 1996, Dustin Higgs received nine death sentences and a 45-year consecutive
prison term. The government has scheduled his execution for today, January 15, 2021.
      Late last year, while confined in the U.S. Penitentiary in Terre Haute, Indiana,
Higgs filed a pro se § 2241 petition in the Southern District of Indiana. He then filed a


       * We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1073                                                                        Page 2

second amended petition with the assistance of counsel, alleging that the government
suppressed evidence during his trial in violation of Brady v. Maryland, 373 U.S. 83
(1963). Higgs accompanied his petition with a motion for a stay of execution. The
district court denied the stay request on January 12, 2021, and Higgs now appeals. We
affirm.

                                              I
                                              A
        In January 1996 Dustin Higgs participated in the kidnapping and murder of Tanji
Jackson, Tamika Black, and Mishann Chinn at the Patuxent National Wildlife Refuge in
Maryland. Federal charges followed, and a grand jury in the District of Maryland
indicted Higgs and his co-conspirator, Willie Mark Haynes, for three counts of each of
the following: first-degree premeditated murder (18 U.S.C. § 1111(a)), first-degree
murder committed in the perpetration of kidnapping (18 U.S.C. § 1111(a)), kidnapping
resulting in death (18 U.S.C. § 1201(a)), and using a firearm in the commission of a
crime of violence (18 U.S.C. § 924(c)). The jury returned guilty verdicts across the board,
and Higgs received nine death sentences, along with a 45-year consecutive sentence for
his use of a firearm during the crimes. The Fourth Circuit provided a detailed factual
account of the crimes, the trial, and the sentencing proceeding in its opinion aﬃrming
Higgs’s convictions and sentences in full. See United States v. Higgs, 353 F.3d 281 (4th
Cir. 2003).
        Higgs then sought relief under 28 U.S.C. § 2255 in the District of Maryland,
advancing a Brady claim on the basis that the government failed to disclose substantial
impeachment information about its key trial witness, Victor Gloria. See Higgs v. United
States, 711 F. Supp. 2d 479 (D. Md. 2010). As part of doing so, Higgs requested
documents relating to Gloria’s alleged involvement in a Baltimore homicide
investigation and the federal government’s intervention in that case on Gloria’s behalf.
Baltimore authorities responded by providing Higgs with a one-page summary report,
and the federal government successfully opposed Higgs’s discovery request. The
district court denied Higgs’s § 2255 motion.
       In 2012 Higgs renewed his document request to the Baltimore Police
Department. This time the police responded by producing a 640-page investigative file,
which Higgs received in September 2012. Higgs then filed a motion under Federal Rule
of Civil Procedure 60(d) in the District of Maryland, alleging that the government’s
failure to produce these records earlier amounted to fraud on the court. The district
court denied the motion. See United States v. Higgs, 193 F. Supp. 3d 495 (D. Md. 2016).
No. 21-1073                                                                         Page 3

The Fourth Circuit then denied Higgs’s request for a certificate of appealability, see
Higgs v. United States, No. 16-15 (4th Cir. 2017), and the Supreme Court declined review,
see Higgs v. United States, 138 S. Ct. 2572 (2018) (mem.).
       In 2016 Higgs also filed a lawsuit in the Southern District of Indiana seeking to
obtain documents contained in various federal files, including those of the FBI and U.S.
Park Police, pursuant to the Freedom of Information Act. On appeal we concluded that
Higgs had received everything owed him in response to his records request. See Higgs
v. United States Park Police, 933 F.3d 897 (7th Cir. 2019).
       That brings us to 2020. It was then, in December 2020, that Higgs turned to the
general federal habeas corpus statute in 28 U.S.C. § 2241 and sought relief and a stay of
execution in the Southern District of Indiana—the district of his confinement. He did so
by advancing a Brady claim based on the records he received in 2012 from the Baltimore
Police Department.
                                             B
        The district court denied relief. Applying the stay factors from Nken v. Holder, 556
U.S. 418, 434 (2009), the district court began by determining that, as a threshold matter,
Higgs could not pursue his Brady claim under § 2241. For Higgs to show a strong
likelihood that he could bring his claim under § 2241, he had to establish that § 2255 was
inadequate or ineﬀective, thereby satisfying the savings clause in § 2255(e). The district
court surveyed our savings-clause precedent, and seeing Webster v. Daniels as the closest
fit to Higgs’s situation, analyzed the Brady claim under the Webster framework. See 784
F.3d 1123, 1139 (7th Cir. 2015) (en banc).
        In the end, the district court determined that Higgs could have sought
permission to file a second § 2255 request for relief. See 28 U.S.C. § 2255(h)(1). His
failure to do so, the district court reasoned, did not render § 2255 structurally
inadequate or deficient and therefore did not open any door through which to pursue
relief under § 2241. The court then considered the remaining Nken factors and
concluded that, on balance, a stay of execution was not warranted.
                                             II

      In reviewing the district court’s denial of Higgs’s motion to stay the execution,
we too follow and apply the Nken factors. In the present circumstances, our analysis
focuses largely on the first factor—“whether the stay applicant has made a strong
showing that he is likely to succeed on the merits.” Nken, 556 U.S. at 434.
No. 21-1073                                                                             Page 4

                                               A
        For federal prisoners like Higgs, 28 U.S.C. § 2255 serves as the default statute to
pursue post-conviction remedies. “Strict procedures govern” the process by which a
prisoner may file a § 2255 motion. Purkey v. United States, 964 F.3d 603, 611 (7th Cir.
2020). A federal prisoner, for example, must file the motion within a one-year statute of
limitations, which runs from four dates specified in the statute, and he is also limited to
filing only one motion under § 2255 unless he receives permission to file a second or
successive motion from the appropriate court of appeals. See 28 U.S.C. § 2255(f)–(h).
       Permission to file another § 2255 motion can come in only two narrow situations
when: (1) newly discovered evidence, if proven, would be suﬃcient to establish
innocence, or (2) there is a new rule of constitutional law made retroactive to cases on
collateral review by the Supreme Court. See id. § 2255(h). In § 2255(e), however,
Congress also included a narrow pathway—commonly called the savings clause—for
prisoners to seek relief through § 2241. Under the savings clause, a prisoner can seek a
writ of habeas corpus under § 2241 only when the remedy available through a § 2255
motion is either inadequate or ineﬀective to test the legality of the prisoner’s detention. Id.
§ 2255(e). In short, “there must be some kind of structural problem with section 2255
before section 2241 becomes available.” Webster, 784 F.3d at 1136 (emphasis added).
“[S]omething more than a lack of success with a section 2255 motion must exist” before
the savings clause is satisfied.” Id.
                                               B
        Because the savings clause does not apply to Higgs’s Brady claim, the district
court correctly concluded that Higgs cannot make a strong showing that he can seek
relief under § 2241. Several interrelated considerations lead us to this conclusion.
        First, Higgs could have pursued relief under § 2255(h)(1) after obtaining the 640-
page file from the Baltimore Police Department in 2012. By its terms, § 2255(h)(1) allows
the filing of a second or successive § 2255 motion where the petitioner presents “newly
discovered evidence that, if proven and viewed in light of the evidence as a whole,
would be suﬃcient to establish by clear and convincing evidence that no reasonable
factfinder would have found the movant guilty of the oﬀense.” Because § 2255(h)(1)
oﬀered a pathway for Higgs to pursue his Brady claim for post-conviction relief, we
cannot conclude that § 2255 is “inadequate or ineﬀective to test the legality of his
detention” in the circumstances present here. 28 U.S.C. § 2255(e).
No. 21-1073                                                                        Page 5

       Second, Higgs’s failure to timely raise his renewed Brady claim under § 2255(h)(1)
does not prove that a remedy under § 2255 is inadequate or ineﬀective. At least in these
circumstances, Higgs’s failure to comply with § 2255, including its time limitations, is
not a structural defect of the statute. He needed to renew his request for habeas relief
within one year of receiving the new production of documents from the Baltimore
police in 2012. See id. § 2255(f)(4). Higgs did not do so. And even if we did take account
of Higgs’s eﬀort to seek relief under Rule 60(d) between 2015 and 2018, he still waited
under December 2020 to seek relief under § 2241 in the Southern District of Indiana.
        Third, Higgs’s inability to succeed on the merits of his claim does not itself
establish a structural deficiency in § 2255. In Higgs’s view, he cannot meet the
“demanding standard” of § 2255(h)(1), because the impeachment value of the
suppressed evidence “does not, by itself, constitute aﬃrmative evidence of innocence,
let alone by the clear and convincing evidence standard required by the statute.” Pet’r’s
Br. 26–27. That may well be, but Higgs’s lack of success does not show structural
infirmity with § 2255. See Webster, 784 F.3d at 1136 (“[S]omething more than a lack of
success with a section 2255 motion must exist before the savings clause is satisfied.”).
                                           III
      Because the savings clause does not apply to Higgs’s Brady claim, he has not
shown a strong likelihood that he can pursue relief under § 2241. Having considered the
remaining Nken factors, we agree with the district court that a stay is not warranted.


                                                                              AFFIRMED